FILED
                              NOT FOR PUBLICATION                           MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



STEVEN WIERZBA,                                   No. 10-16034

                Plaintiff - Appellant,            D.C. No. 3:09-cv-03133-JSW

   v.
                                                  MEMORANDUM *
QUALITY LOAN SERVICE,
CORPORATION; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                      Jeffrey S. White, District Judge, Presiding

                             Submitted February 15, 2011 **

Before:         CANBY, FERNANDEZ, and M. SMITH , Circuit Judges.

        Steven Wierzba appeals pro se from the district court’s order dismissing his

action arising out of foreclosure proceedings. We dismiss the appeal for lack of

jurisdiction.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court dismissed two claims in Wierzba’s amended complaint

without prejudice and granted leave to amend. Rather than filing a second

amended complaint or obtaining a final order of dismissal from the district court,

Wierzba filed a notice of appeal. We therefore lack jurisdiction. See WMX Techs.,

Inc. v. Miller, 104 F.3d 1133, 1136-37 (9th Cir. 1997) (en banc) (a dismissal with

leave to amend is not a final order).

      DISMISSED.




                                          2                                   10-16034